 


109 HCON 147 IH: Supporting the designation of a National American Waters Heritage Month each year.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 147 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Paul submitted the following concurrent resolution; which was referred to the Committee on Resources
 
CONCURRENT RESOLUTION 
Supporting the designation of a National American Waters Heritage Month each year. 
 
Whereas both civilian and military personnel are engaged in maritime activities that provide for the safety and protection of United States citizens; 
Whereas boatwrights and shipbuilders, including marine architects, marine engineers, and maritime crews, made important contributions to United States history; 
Whereas marine scientists and maritime archeologists have played a vital role in preserving maritime artifacts and waters for future generations; 
Whereas United States ponds, lakes, rivers, bays, and bordering oceans provide United States citizens with plentiful sources of fish and with natural resources for numerous maritime recreational activities; 
Whereas technology advances in United States history have included steam, gasoline, diesel, and particular nuclear powered vessels; 
Whereas designating a National American Waters Heritage Month each year will serve as recognition of maritime transportation in the United States; 
Whereas designating a National American Waters Heritage Month each year will provide United States citizens with an opportunity to learn about, and reflect on, the role maritime transportation has played in United States history; and 
Whereas designating a National American Waters Heritage Month each year will provide United States citizens with an opportunity to learn about, and reflect on, the role maritime heritage and culture have played in the history of the United States: Now, therefore, be it 
 
That the Congress— 
(1)honors and recognizes the importance of the maritime heritage and culture of the United States and the people of the United States who have helped build that heritage; 
(2)encourages the President to issue a proclamation designating a National American Waters Heritage Month each year; and 
(3)urges government officials, educators, and all United States citizens to observe National American Waters Heritage Month with appropriate ceremonies and activities to learn about the role maritime heritage and culture have played in United States history and reflect on the blessing United States water has bestowed upon United States citizens. 
 
